DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“the opening part” (claim 3, lines 2-3; claim 13, line 3) lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2015/0373833 to Baek et al in view of JP2000223833 to Akira and further in view of U.S. Patent Application 2016/0095215 to Furutani.
Regarding claim 1, Baek et al disclose a method for manufacturing a multilayer wiring substrate (100), comprising: forming a resist layer (310/320) having a mask pattern (315/325); forming a conductor layer (110/130) having a conductor pattern using the resist layer having the mask pattern; removing the resist layer from the conductor layer having the conductor pattern (see Figs. 4-5 or 10-11); forming an insulating layer (120/150) on the conductor layer (110/130) such that the insulating layer is laminated on the conductor layer having the conductor pattern; forming a subsequent resist layer (320) having a mask pattern (325) such that the subsequent resist layer is formed on the insulating layer; and forming a subsequent conductor layer (130) having a conductor pattern using the subsequent resist layer having the mask pattern (see Fig. 12) except for the step of conducting first and second corrections and not conduct second correction on the subsequent resist layer.
Akira teaches the step of conducting a first correction in which a formation position of an entire mask pattern of the resist layer (76) is corrected with respect to a reference position, and conducting a second correction in which a shape of the mask pattern of the resist layer is corrected with respect to a reference shape (see Par. 14) for improving the quality of the product (see Par. 26)
Furutani teaches the forming of the subsequent resist layer does not include conducting the second correction because it is does not cause any problem to the electrical characteristic of the circuit board (see Par. 48).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the invention of Baek et al by utilizing the correction processes of the resist layer as taught by Akira for improve the quality of the circuit board and further not to conduct second correction on the subsequent resist layer as taught by Furutani for reducing the time and cost of manufacturing the circuit board without reducing the electrical characteristic of the wiring substrate.
 Regarding claim 2, Akira discloses the forming of the subsequent resist layer includes conducting the first correction (see Par. 25).
Regarding claims 3-5 and 13-15, Akira discloses correcting a shape of the opening part with respect to a reference shape partially extending or contracting the mask pattern of the resist layer relative to the reference shape by a correction amount determined according to a position in the mask pattern of the resist layer; and recognizing a position of a reference pattern in a conductor layer formed immediately before the conductor layer, and the conducting of the second correction includes determining the correction amount for the position in the mask pattern of the resist layer based on the position of the reference pattern (see Pars. 22-24).
	Regarding claims 7 and 17, Furutani disclose the conductor pattern (17) of the subsequent layer includes a ground plane or a power plane.
Regarding claims 8-9 and 18-19, Baek et al disclose the forming of the subsequent resist layer and the forming of the subsequent conductor layer are repeated such that the forming of the conductor layer is formed between two conductor layers formed by the forming of the subsequent resist layer and the forming of the subsequent conductor layer (see Figs. 8-14).
Regarding claims 10-12 and 20, Baek et al disclose preparing a core substrate (200); and forming a surface-layer conductor layer including a plurality of mounting pads (110) positioned to be connected to a semiconductor chip (not shown), wherein the conductor layer, the insulating layer and the subsequent conductor layer are laminated on the core substrate on both sides of the core substrate; and the conductor pattern of the subsequent conductor layer has a largest conductor pattern in conductor patterns formed in the multilayer wiring substrate (see Fig. 15).

Allowable Subject Matter
Claims  6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art cited for the general teaching of using reference mark to manufacturing conducting layer on the wiring board.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DN/								/DONGHAI D NGUYEN/November 5, 2022 		                                           Primary Examiner, Art Unit 3729